Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4-6,8-10,13,15,17-19,21,23,25-28 and 98-102 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a locking rod fixed to the upper press assembly and extending through the upper press head”. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Hwang, et alia (US 2015/0344986), hereinafter Hwang, discloses a hot-forming press.  Hwang is silent to “a locking rod fixed to the upper press assembly and extending through the upper press head”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725